Opinion issued April 25, 2014




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                                ————————————
                                  NO. 01-14-00318-CV
                               ———————————
    IN RE TEXAS WINDSTORM INSURANCE ASSOCIATION, Relator


              Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

       Relator, Texas Windstorm Insurance Association, filed a petition for writ of

mandamus challenging the trial court’s order imposing sanctions by striking some

of relator’s affirmative defenses.* We deny the petition for writ of mandamus. We

dismiss relator’s motion to stay proceedings in the underlying case as moot.


*
    The underlying case is League City v. Texas Windstorm Insurance Association, cause
    number 12-CV-0053, pending in (1) the 56th District Court of Galveston County, Texas
    (for pre-trial proceedings), the Honorable Lonnie Cox presiding and (2) the 10th District
    Court of Galveston County, Texas (for trial proceedings), the Honorable Kerry Neves
    presiding. The order from which relator seeks mandamus relief was issued by Judge Cox.
                                   PER CURIAM

Panel consists of Chief Justice Radack, and Justices Massengale and Huddle.




                                        2